Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-14 are currently under examination, wherein no claim has been amended in applicant’s reply filed on May 18, 2022.  Applicant’s election of Invention I, Claims 1-14, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 15-22, has been withdrawn from consideration by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger et al. (US Pub. 2018/0339456 A1).
	With respect to claims 1-14, Czinger et al. (‘456 A1) discloses a method for additive manufacturing (AM) transport structures including vehicles, boats, aircrafts and the like and components therein including engines (e.g. jet turbines for aircrafts) (i.e. the assemblies as claimed) and parts therein comprising providing an on-site (e.g. on-site of a battlefield) manufacturing facility comprising a single building or multiple buildings which appears to meet the battlefield repository as claimed, having cloud based services configured to enable manufacturing of engine parts and assemblies and including inventories, designs including developing computer aided design models and manufacturing process steps including an analysis of parts step and various decision steps, material specifications, drawings, process specifications, assembly instructions and product verification requirements for the engine parts and assemblies; providing a compilation of recipes/signatures for building the engines and assemblies including machine learning programs for performing the AM processes; providing an alloy powder suitable for performing the AM processes (e.g. a titanium or nickel based alloy commonly used for a jet turbine) by smelting metallic materials in a smelter (e.g. a cold hearth melting system as claimed) to form a melt and gas atomizing the melt into powders; providing an AM system configured to perform the AM processes; and building the engine parts and assemblies using the AM system, the alloy powder, the on-site manufacturing facility and the compilation of recipes/signatures wherein the method further comprises providing data and AM services based on the on-site manufacturing facility and the compilation of recipes/signatures (abstract, paragraphs [0001], [0044], [0045], [0049]-[0053], [0058], [0059], [0064], [0075], [0079]-[0085], [0090], [0093]-[0095], [0098]-[0118], [0121], [0129], [0134], [0137], [0148]-[0150], [0162]-[0165], [0171], [0173], [0175], [0188], [0196]-[0202], [0209] and [0216]-[0218]).
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/21/2022